Name: 81/457/EEC: Commission Decision of 10 June 1981 approving a programme relating to the marketing and processing of seeds in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-06-27

 Avis juridique important|31981D045781/457/EEC: Commission Decision of 10 June 1981 approving a programme relating to the marketing and processing of seeds in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 170 , 27/06/1981 P. 0046 - 0046****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 10 JUNE 1981 APPROVING A PROGRAMME RELATING TO THE MARKETING AND PROCESSING OF SEEDS IN ENGLAND AND WALES PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/457/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 5 DECEMBER 1980 THE GOVERNMENT OF THE UNITED KINGDOM FORWARDED THE PROGRAMME RELATING TO THE MARKETING AND PROCESSING OF SEEDS IN ENGLAND AND WALES ; WHEREAS THIS PROGRAMME RELATES TO THE RATIONALIZATION AND CREATION OF FACILITIES FOR THE COLLECTION , TREATMENT , STORAGE , PACKAGING AND TRANSPORT OF SEEDS WITH THE AIM OF ADAPTING THESE FACILITIES TO MARKET REQUIREMENTS AND THEREBY STABILIZING PRODUCERS ' INCOMES ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF COUNCIL REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE SECTOR CONCERNED ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THIS REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME RELATING TO THE MARKETING AND PROCESSING OF SEEDS IN ENGLAND AND WALES , SUBMITTED BY THE GOVERNMENT OF THE UNITED KINGDOM PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 5 DECEMBER 1980 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 10 JUNE 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN